DETAILED ACTION
Response to Arguments
The amendment filed 4 November 2021 has been entered in full. Accordingly, claims 1, 4-10, 12, and 14-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 101, Applicant has, in response, amended claim 1 to recite “finding derivations of the grayscale image using a convolution equation” as part of other analyzing steps to analyze a camera cleaning system. The observations by the examiner in the previous Office action no longer apply. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, incorporated the limitations indicated as having allowable subject matter from claim 13 into the independent claims. Accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1, 4-10, 12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 12 and 18): “repeating the analyzing steps for a second camera cleaning system; and comparing the camera cleaning system to the second camera cleaning system and identifying a shortest time to change from an initial blur number for the blurred image to a final blur number for the sharp image.”

The closest prior art of record is noted as follows:
Shroeder et al. (U.S. Patent No. 10,785,456) discloses in Col. 8, lines 16-35: “As another additional or alternative example, controller 150 may be configured to measure the blur of, or within, a two-dimensional image from camera 160. As noted above, each two-dimensional image includes multiple pixels (e.g., arranged in a predefined grid). In some embodiments, contrast between neighboring pixels may be calculated. For instance, variance in an array may be calculated according to the Laplacian gradient function, as is understood. A blur value (Vbl) may thus be calculated for a corresponding two-dimensional image (or a predetermined sub-region thereof). Relatively blurry images may, for instance, have a Laplacian function value (Bl) between 0 and 75. Relatively clear (i.e., low blur) may, for instance, have include blur value calculated by a Laplacian function value (Bl) between 250 and 1000. Normalized, the blur value (Vbl) may be calculated as the Laplacian function value (Bl) over a maximum Laplacian value (e.g., 1000). In other words, in some embodiments, the blur value may be expressed as Vbl=Bl/1000.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661